department of the treasury internal_revenue_service washington p n t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date uil date legend m n x dear ------------------ we have considered your ruling_request dated date in which you requested approval of a proposed set-aside of m's income under the suitability test of sec_4942 of the internal_revenue_code the code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations the regulations and a determination that the amount set_aside may be treated as a qualifying_distribution in the year in which it is set_aside but not in the year in which actually paid under sec_501 of the code and is classified as a private_foundation within the meaning of sec_509 to provide a two-day training program for improving driver skill awareness attention and confidence the goal of m’s program is to prevent injury and to save lives m’s courses include classroom training as well as hands on experience on an obstacle course m observes how untrained drivers handle various road conditions and hazards m wishes to set_aside a grant totaling dollar_figurex for foundation operations m’s purpose is m is recognized as exempt from federal_income_tax as a charitable_organization ein sec_4942 of the code imposes on the undistributed_income of a private sec_4942 of the code provides that for purposes of sec_4942 the term provide training on handling hazards and provide actual experience of its classroom training m plans to offer its courses in n m stated that it is having difficulty in accessing appropriate facilities it stated that the facilities that it plans to use for hand on experience on an obstacle course have been booked since the beginning of m plans to have access to these facilities in m states that all of its purposes can not be accomplished by booking smaller facilities m states that the set-aside funds will be used to hold classes in and will use the set_aside funds by date foundation for any taxable_year which has not been distributed before the first day of the second taxable_year following such taxable_year a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second taxable_year undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for each taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount as any amount_paid to accomplish one or more purposes described in sec_170 or to acquire an asset used directly in carrying out one or more purposes described in sec_170 aside for a specific project which comes within one or more purposes described in sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 is met private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set- aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the regulations provides that an amount set_aside for sec_4942 of the code defines the term qualifying_distribution in general sec_4942 of the code provides that an amount of income that is set sec_4942 of the code provides a suitability test under which the a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside but not in the year in which actually paid if the requirements of sec_4942 of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it has been set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by a set-aside than by the immediate payment of funds specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments as defined in sec_4944 or where grants are made as part of a matching -grant program such projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation even though the exact location and architectural plans have not been finalized aside under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations the private_foundation must apply for the commissioner's approval of the set-aside before the end of the taxable_year in which the amount is set_aside when the amounts of income are to be set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations m's set-aside of dollar_figurex will be for a specific project within the charitable purposes of sec_170 of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations m represents that the amount set_aside for its classroom and obstacle training will be paid out within months from the time it is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations m's specific project ie classroom and obstacle training is better accomplished by this set-aside of income rather than by immediate payment because it involves the unavailability of suitable facilities as described in sec_53 a - b of the regulations thus m’s classroom and obstacle training project meets the requirements for a set-aside of income under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations accordingly we rule that up to dollar_figurex of m's income to be set_aside for the classroom and obstacle training will be treated as a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the regulations in the tax_year when such amount sec_53_4942_a_-3 of the regulations provides that if an amount is set m has timely sought approval of its set-aside of income in advance of the time sec_53_4942_a_-3 of the regulations provides that any set-aside approved is set_aside by the internal_revenue_service must be evidenced by the entry of a dollar amount in on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside must be taken into account in determining the private_foundation's_minimum_investment_return under sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income under sec_53 a - d of the regulations permanent records and include a copy with m's annual return form_990-pf this ruling letter is directed only to m sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter jane baniewicz manager exempt_organizations technical group because this ruling letter could help to resolve any questions please keep it in m's sincerely
